Judgment dismissing complaint affirmed, with costs. No opinion. Lazansky, P. J., Carswell and Tompkins, JJ., concur; Young and Hagarty, JJ., dissent and vote for reversal and a new trial, being of opinion that an issue of fact was presented as to the negligence of the attendant, defendant’s employee. Plaintiff did not ask for assistance. The attendant voluntarily went into the revolving barrel, took hold of plaintiff and pulled her back. They fell and rolled around the barrel, the attendant falling upon her and breaking her arm. Plaintiff’s friend called out to stop the barrel, but this was not done. Under these circumstances the case should have been submitted to the jury.